               Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 1 of 28



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


William L. Saulnier

          v.                                        Civil No. 19-cv-546-JL
                                                    Opinion No. 2020 DNH 075
Commissioner of the
U.S. Social Security Administration


                                      ORDER ON APPEAL
          William L. Saulnier has moved to reverse the Social Security Administration’s

(“SSA”) decision to deny his application for a period of disability and disability

insurance benefits.1 An administrative law judge (“ALJ”) found that Saulnier, despite

severe impairments, retains the residual functional capacity (“RFC”) to perform light

exertional work, subject to certain limitations, and thus is not disabled as defined by law.

See 20 C.F.R. § 404.1505(a). The Appeals Council affirmed this decision, rendering it

final. See id. § 404.981. Saulnier then appealed to this court, which has jurisdiction

under 42 U.S.C. § 405(g) (Social Security). On appeal, Saulnier asserts that the ALJ

erred in finding Saulnier’s impairments did not meet or clear required severity thresholds.

See L.R. 9.1(b). The SSA Commissioner disagrees and has cross-moved for an order

affirming the ALJ’s decision.2 See L.R. 9.1(e).
          The court finds that the ALJ’s final decision is supported by substantial evidence.

It thus denies Saulnier’s motion to reverse and grants the Commissioner’s cross-motion

to affirm.


1
    Saulnier Mot. to Reverse (doc. no 7).
2
    Comm’r Mot. to Affirm (doc. no. 9).
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 2 of 28



          Background

          In July 2018, an ALJ followed the established five-step sequential evaluation

process, see 20 C.F.R. § 404.1520, and found that Saulnier is not disabled under section

216(i) and 223(d) of the Social Security Act.
          At Step 1, the ALJ found that Saulnier had not engaged in substantial gainful

activity from his alleged onset date of September 4, 2014 through his date last insured of

September 30, 2015.3

          At Step 2, the ALJ found that Saulnier had five severe impairments that

significantly limit his ability to perform basic work activities—cervical degenerative disc

disease, status post fusion, ischemic heart disease, cognitive disorder, and anxiety.4
          In doing so, the ALJ declined to find that Saulnier’s alleged lumbar degenerative

disc disease/spondylosis, carpal tunnel syndrome, and fibromyalgia constituted severe

impairments because there were “no significant objective medical findings in the record
to support” such severity for the period prior to the date Saulnier was last insured.5 For

carpal tunnel syndrome, the ALJ specifically noted that while there was evidence

documenting the impairment in more recent medical records, an impartial medical expert

opined that these records, created after the date last insured, provided “insufficient

evidence to determine what, if any limitations it may have caused” during the relevant

period. 6 The ALJ also observed that if it was true that Saulnier’s carpal tunnel syndrome
was a “long-standing condition,” then Saulnier was able to work for many years with the


3
    Admin. R. at 23-24.
4
    Id. at 24 (citing 20 C.F.R. § 404.1520(c)).
5
    Id.
6
    Id. (citing Admin. R. at 804-09).



                                                   2
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 3 of 28




condition in his construction and maintenance jobs.7 Despite finding insufficient
evidence supporting carpal tunnel syndrome as a severe impairment, the ALJ “included

limitations in the residual functional capacity assessment . . . for frequent handling and

fingering in light of the reference to his orthopedic doctor to the long-standing
condition.”8

          For lumbar degenerative disc disease, the ALJ noted that although medical records

showed Saulnier aggravated the impairment a few weeks before a March 30, 2016

physician’s visit, his physician found no neurological problems and did not believe it

warranted a MRI.9 Additionally, the ALJ found that there was minimal other evidence of

low back pain prior to the date last insured.10
          At Step 3, the ALJ found that Saulnier’s impairments, considered both individually

and in combination, did not meet or medically equal the severity criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, including Listings 1.04
(disorders of the spine); 12.02 (neurocognitive disorders); 4.00 (cardiovascular

disorders), and 12.04 (depressive, bipolar, and related disorders).11 In making a

determination for Listing 12.04, the ALJ applied the familiar “Paragraph B” criteria and

found that Saulnier had (1) moderate limitations in understanding, remembering, or


7
 Id. The ALJ observed there was a later treatment note observing that “there was a positive
EMG many years ago, but the record was too old to obtain.” Id.
8
    Id.
9
    Id. at 25 (citing Admin. R. at 797-800).
10
  Id. The ALJ also noted that the impartial medical expert, Dr. Urbaniak, opined that the
objective medical evidence supported only a loss of range of motion, but not substantially
reduced functional limitations recommended by Saulnier’s treating physician, Dr. Salerni. Id.
11
     Id. at 25-28.



                                                   3
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 4 of 28




applying information; (2) mild limitations in interacting with others; (3) moderate
limitations in concentrating, persisting, or maintaining pace; and (4) moderate limitations

in adapting or managing himself.12

          After considering the entire record, the ALJ ultimately concluded that Saulnier
retains the residual functional capacity to perform light work, subject to additional

postural and environmental limitations, including a limitation to no overhead reaching

and only frequent handling and fingering bilaterally.13 In making this finding, the ALJ

evaluated the intensity, persistence, and limiting effects of Saulnier’s symptoms, as

reflected in his testimony, medical opinion and treatment notes, and other objective

evidence in the record. This included a consideration of Saulnier’s daily life activities,
his work history, his testimony regarding his anxiety, dizziness, and pain, and the

corroborating testimony of Saulnier’s wife.14

          The ALJ also evaluated whether Saulnier’s impairments, either individually or in
combination, rendered Saulnier disabled. The ALJ found that although Saulnier’s

“medically determinable impairments could reasonably be expected to cause [his] alleged

symptoms,” Saulnier’s “statements concerning the intensity, persistence[,] and limiting

effects of these symptoms [we]re not entirely consistent with the medical evidence and

other evidence in the record . . . .”15




12
     Id. at 27.
13
     Id. at 28.
14
     Id. at 28-29.
15
  Admin. R. at 30; see also id. at 30-34 (summarizing how the record showed mild, but not
disabling functional limitations).



                                                   4
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 5 of 28




          At Step 4, the ALJ found that through the date last insured, Saulnier was unable to
perform any relevant past work.16

          At Step 5, the ALJ found, based on the testimony of a vocational expert, that

Saulnier, given his age, education, work experience, and residual functional capacity, can
perform jobs that exist in significant numbers in the national economy, including sorter,

usher, and cashier.17 Under this framework, the ALJ concluded that a finding of “not

disabled” was appropriate.

          Applicable legal standard

          In reviewing a challenge of a final determination by the SSA, the court “defer[s] to

the [ALJ]’s findings of fact, so long as they are supported by substantial evidence,” Ward
v. Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir. 2000), that is, “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotations omitted). Though the

evidence in the record may support multiple conclusions, the court must still uphold an

ALJ’s findings “if a reasonable mind, reviewing the evidence in the record as a whole,

could accept it as adequate to support h[er] conclusion.” Irlanda Ortiz v. Sec’y of Health

& Human Servs., 955 F.2d 765, 769 (1st Cir. 1991). “[I]ssues of credibility and the

drawing of permissible inference from evidentiary facts are the prime responsibility of

the [ALJ].” Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st Cir.
1981) (per curiam). Reversal is warranted only if the ALJ committed a legal or factual


16
     Id. at 36.
17
  Id. at 37. The vocational expert testified, based on his professional experience and
observations working in the field, that cashier jobs existed that did not require overheard
reaching. Id.



                                                     5
               Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 6 of 28




error in evaluating plaintiff’s claim, see Manso-Pizarro v. Sec’y of Health & Human
Servs., 76 F.3d 15, 16 (1st Cir. 1996) (per curiam) (quoting Sullivan v. Hudson, 490 U.S.

877, 885 (1989)), or if the record contains no “evidence rationally adequate . . . to justify

the conclusion” of the ALJ. Roman–Roman v. Comm’r of Soc. Sec., 114 Fed. Appx. 410,
411 (1st Cir. 2004).

          Analysis

          On appeal, Saulnier asserts that ALJ made four errors, each of which warrants

reversal or remand. First, he contends that the ALJ failed to base Saulnier’s mental and

physical RFC on substantial evidence in the record. Second, he argues that the ALJ

improperly discounted the opinion of his treating physician, Dr. Salerni, by not giving
Dr. Salerni’s expert opinion controlling weight. Third, he asserts the ALJ improperly

discounted his and his wife’s testimony describing his pain and disability. Finally, he

contends that the ALJ erred in finding that jobs existed for Saulnier in the national

economy because the jobs identified by the vocational expert were inconsistent with the

ALJ’s hypotheticals. As discussed below, none of these arguments persuade the court

that the ALJ committed a reversible error.

          A.      RFC Assessment
          Saulnier first contends that the ALJ failed to base his mental and physical RFC on

substantial evidence in the record and that, in assessing an RFC, misrepresented or
ignored record evidence. At Step 3, the ALJ found that Saulnier “had the residual

functional capacity to perform light work.”18 This RFC included the mental assessment

that Saulnier be “limited to work involving simple, routine tasks, with only occasional


18
     Admin. R. at 30.



                                                  6
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 7 of 28




changes in the work setting, occasional simple decisionmaking, and no fast-paced work
or high production quotas,” as well as postural and environmental limitations for

Saulnier’s mental and physical symptoms.19 As discussed below, these mental and

physical assessments were supported by substantial evidence in the record and were not
the product of misrepresented evidence. On this basis, remand is not warranted.

                  1.     Mental RFC
           Saulnier argues that the ALJ’s mental RFC assessment was flawed in essentially

two regards. First, he contends that the ALJ’s mental RFC assessment conflicts with the

greater limitations described in his and his wife’s testimony. This does not constitute

reversible error. “[T]he extent to which an individual’s statements about symptoms can
be relied upon as probative evidence in determining whether the individual is disabled

depends on the credibility of the statements.” Social Security Ruling (“SSR”) No. 96–7p,

1996 WL 374186, at *4 (July 2, 1996). Assessing witnesses’ credibility and resolving
conflicts of evidence are matters for the ALJ, not a court in review. See Irlanda Ortiz,

955 F.2d at 769. The ALJ’s determinations in these matters are entitled to deference so

long as they are supported by substantial evidence in the record. Id.; Pettigrew v. Astrue,

No. 11-CV-167-PB, 2011 WL 5282640, at *7 (D.N.H. Nov. 1, 2011).

           Although Saulnier and his wife collectively testified that Saulnier suffered from

extreme limitations such as an almost total inability to do household chores, the ALJ
properly found that these reports were undercut by other evidence in the record. For

example, the ALJ noted that Saulnier “perform[ed] some part-time property management

work in 2014, and if [he] were as limited in cognitive functioning as he testified . . . , it is



19
     Id.



                                                    7
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 8 of 28




unlikely he would have even attempted such work.”20 The ALJ also observed that
Saulnier’s medical records reflected that Saulnier could still do independent daily living

activities, such as pay bills and grocery shop.21 Although Saulnier’s testimony differed at

times from other evidence in the record, it was squarely within the ALJ’s province to
resolve these conflicts of evidence. See Irlanda Ortiz, 955 F.2d at 769. And the evidence

in the record as a whole adequately supports the ALJ’s conclusion.

          Second, Saulnier asserts that the mental RFC assessment conflicts with a

March 2015 neuropsychological evaluation administered by his treating physician,

Dr. Nicholls. In Saulnier’s view, the ALJ, in summarizing Dr. Nicholls’s evaluation,

“listed all the sections . . . where [Saulnier] did well,” but “minimize[ed] those portions
where he did poorly.”22 This purportedly included minimizing Dr. Nicholls’s

documentation of Saulnier’s declining ability to hold attention for long periods of time,

visual prowess, and reading comprehension skills, which were based in part on reports by
Saulnier and his wife.23




20
   Admin. R. at 32. Saulnier argues that he should not be penalized for his part-time work
attempt because it purportedly was an unsuccessful work attempt. Saulnier Mot. to Reverse
Mem. (doc. no. 7-1) at 9. But as the Commissioner notes, Saulnier told Dr. Nazeer in December
2015 that he was working 7-days a week, see Admin. R. at 599, and also told Dr. Farah in March
2016 that he currently worked as a carpenter, see id. at 688.
21
  Id.; see also id. at 540-41. The Commissioner’s motion to affirm also highlights other portions
of the administrative record, which the ALJ did not specifically incorporate into the final
decision, that undercut Saulnier’s reports about the severity of his mental symptoms. See
Comm’r Mot. to Affirm Mem. (doc. no. 9-1) at 7-8.
22
     Saulnier Mot. to Reverse Mem. at 6 (citing Admin. R. at 31-32).
23
  See also Saulnier Mot. to Reverse Mem. at 6 (“Included in Dr. Nicholls’ report were several of
Plaintiff’s complaints . . . .”); id. (“This need for clarification and reminders is substantiated by
Dr. Nicholl’s report and by Plaintiff’s statements to him.”); Admin. R. at 540-43.



                                                      8
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 9 of 28




          Taken on their face,24 these critiques fail to establish that the ALJ’s mental RFC
assessment was unsupported by substantial evidence. In assessing Saulnier’s mental

limitations, the ALJ relied on (in addition to Dr. Nicholls’s opinion) the impartial medical

expert opinion of Dr. Claiborn, PhD, which the ALJ gave “great weight.”25 After
reviewing Dr. Nicholls’s testing and the entirety of the medical record at the time,

Dr. Claiborn opined that Saulnier had mild to moderate limitations for each of the criteria

in Listings 12.02 and 12.06, see 20 CFR 404.1-20(d), 404.1525 and 404.1526. Further,

he opined that:

      ▪ Saulnier was limited to simple, repetitive tasks and not performing the task at a

          high pace and limited to occasional changes;
      ▪ Saulnier would be limited from complex tasks, and would have difficulty adapting

          to changes and taking in new information and recalling it;

      ▪ Saulnier’s anxiety was in the mild to moderate range; and
      ▪ Saulnier’s memory testing reflected mixed memory functioning, with some

          memory problems.26

This medical opinion and mental RFC assessment constitute substantial evidence that

supports and is consistent with the ALJ’s mental RFC.

          Additionally, the ALJ’s mental RFC assessment is not inconsistent with

Dr. Nicholl’s 2015 assessment of Saulnier’s mental symptoms. Despite Saulnier’s


24
     The court does not find that the ALJ did not consider the bulk of Dr. Nicholls testimony.
25
  The ALJ gave Dr. Claiborn’s opinion “great weight” because of his medical expertise, his
knowledge of Social Security disability regulations, and his unique position of having the
opportunity to listen to the testimony of Saulnier’s wife and to review all of the relevant medical
records through the date of the hearing. Admin. R. at 33-34.
26
     Id. at 34.



                                                       9
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 10 of 28




arguments to the contrary, the ALJ gave “great weight” to Dr. Nicholls’s opinion and
considered the portions of Dr. Nicholls’s reports where Saulnier “did poorly.”27 For

example, the ALJ considered Dr. Nicholls finding that Saulnier “may become

overwhelmed or need to go over . . . new information a few times,” and that “his anxiety
may be impacting in his abilities to process and retrieve new information.”28

           Dr. Nichol’s October 16, 2016 letter,29 tendered after the ALJ’s decision, does not

alter this analysis. An ALJ cannot “ma[k]e a mistake” by ignoring new evidence that was

never presented to her. Mills v. Apfel, 244 F.3d 1, 6 (1st Cir. 2001). As such, federal

courts may “remand for further proceedings” based on new evidence only if that evidence

“is material and good cause is shown for the failure to present it on a timely basis.” Id.
(emphasis added). Here, however, Saulnier has not shown how Dr. Nichol’s letter is

timely. In Saulnier’s words, the letter “interprets” Dr. Nichol’s 2015 evaluation and

explains why Saulnier cannot perform the jobs identified by the vocational expert.30 But,
Saulnier never explains why Dr. Nicholls could not have submitted a finer point to his

2015 report or speak on other issues in Saulnier’s case before the ALJ made her final

decision. See Evangelista v. Sec’y of Health & Human Servs., 826 F.2d 136, 140 (1st

Cir. 1987) (“If a losing party could vault the ‘newness’ hurdle of § 405(g) merely by

retaining an expert to reappraise the evidence and come up with a conclusion different

from that reached by the hearing officer, then the criterion would be robbed of all
meaning.”); Lisi v. Apfel, 111 F. Supp. 2d 103, 110 (D.R.I. 2000) (“It is difficult to see

27
     Id.
28
     Id.
29
     See id. at 255-56.
30
     Saulnier Mot. to Reverse Mem. at 7.



                                                    10
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 11 of 28




how a piece of evidence manufactured after a denial of benefits, which is based in part on
information contained in the prior record and which conveniently contradicts a critical

conclusion of the Commissioner, can be considered ‘new’ for purposes of a remand.”).

                 2.     Physical RFC
          Saulnier’s arguments concerning the ALJ’s physical RFC are similarly

unpersuasive. At the core of his argument, Saulnier challenges the ALJ’s reliance on the

testimony of Dr. Urbaniak, a non-treating, non-examining medical witness, over the

testimony of Dr. Salerni, a primary care provider who treated Saulnier intermittently

between 2012 and 2017, in concluding that Saulnier can perform a reduced range of light

work activities. Focusing on Dr. Urbaniak’s disagreements with Dr. Salerni, Saulnier
contends that Dr. Urbaniak’s “opinions were not based on substantial evidence, and in

some cases, not on any evidence, but on assumption.”31 As such, Saulnier argues that the

ALJ erred by relying on Dr. Urbaniak’s opinion and, further, that the ALJ erred by
rendering a judgment contrary to the greater physical limitations referenced in

Dr. Salerni’s opinion, the only remaining medical opinion after excluding Dr. Urbaniak’s.

          But, as the Commissioner notes, the ALJ relied on not just Dr. Urbaniak’s opinion,

but the treatment notes and opinions from several medical experts who provided opinions

or records for Saulnier’s Social Security disability determination. Evangelista, 826 F.2d

at 144 (explaining that the ALJ is entitled “to piece together the relevant medical facts
from the findings and opinions of multiple physicians.”). She gave great weight to the

opinion of Dr. Shilling, another impartial medical expert, who opined that “there would

be no physical exertional limits due to [Saulnier’s] cardiac condition, in light of
[Saulnier’s] objective cardiac testing,” other than a limit from heavy exertional work and

31
     Admin. R. at 31.



                                                  11
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 12 of 28




extreme environmental hazards.32 She observed that after Saulnier’s accident in 2014,
Saulnier told Dr. O’Brien that he was not experiencing any neck pain or stiffness, and

could “move his arms and hips without any difficulty other than [minimal] pain.”33 She

noted the normal physical and neurological findings from Dr. Suranyi’s examinations in
December 2014 and June 2105, which included findings of normal reflexes, gait, and

sensation.34 She even considered Dr. Salerni’s 2014 treatment notes stating that

Saulnier’s cervical MRI and CT scans looked favorable. 35

          Saulnier does not address these supporting records. Nor does he point to objective

evidence (outside of Dr. Salerni’s records) that shows Saulnier suffered exertional limits

greater than those identified by the ALJ’s physical RFC. (And as discussed below, the
ALJ properly found that parts of Dr. Salerni’s opinion were inconsistent with the

objective medical evidence in the record. See Part III.B, infra.) Thus, even if the court

found that Dr. Urbaniak’s opinion was unreliable, Saulnier has still failed to show that the
ALJ’s RFC limiting him to the light exertional level is unsupported by objective record

evidence. See, e.g., Pereira v. Berryhill, No. 16-cv-11855, 2017 WL 3567515, at *7-8 (D.

Mass. Aug. 17, 2017) (emphasizing that the plaintiff bears the burden of proving a more

restrictive RFC and that, in the absence of a functional assessment by a medical expert,

an ALJ can base an RFC on treatment records and daily living activities).




32
  Id. at 33 (summarizing Dr. Shilling’s testimony at Admin. R. 97-106); id. (also noting
Dr. Shilling’s opinion that Saulnier’s reported dizziness was unrelated to his cardiac condition).
33
     Id. at 30-31 (citing Admin. R. at 523-24).
34
     Id. at 31 (citing Admit. R. at 549-50, 561-62).
35
     See id. at 30 (citing. Admin. R. at 510-513).



                                                       12
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 13 of 28




          Regardless, the court does not find that the alleged inconsistencies between
Dr. Urbaniak and Dr. Salerni’s testimony identified by Saulnier render either medical

expert’s opinion inherently unreliable. Although Dr. Salerni, as Saulnier’s surgeon,

opined that Saulnier could not lift more than 10 pounds, Dr. Urbaniak was free to opine,
based on the objective medical evidence before him, that Salerni’s lifting limitation was

“conservative” and that there was no objective support for such a limitation in the

treatment records [Urbaniak] personally reviewed.36 Additionally, although Dr. Urbaniak

did not specifically endorse an exertional limitation for Saulnier, he noted the lack of

objective record evidence supporting Saulnier’s argument for greater exertional

limitations.37 For example, “with respect to the alleged lumbar impairment, [Urbaniak]
testified that the only positive exam finding in the record was limited range of motion,

which, in his opinion, d[id] not support [the] conclusion of ‘severe’ lumbar degenerative

disc disease” reached by Dr. Salerni.38
          Saulnier has failed to show that the ALJ’s physical RFC assessment is not

supported by other substantial evidence. As such, Saulnier has failed to prove that the

ALJ erred by not assessing an RFC with greater physical restrictions.

                     3.   Alleged failure to consider the record
          At several points in his motion, Saulnier argues that the ALJ either misrepresented

or failed to consider relevant parts of the record concerning his alleged carpal tunnel




36
     Admin. R. at 81.
37
     Id. at 72-97.
38
     Id. at 33 (citing Admin. R. at 72-97).



                                                   13
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 14 of 28




syndrome, degenerative disc disease, and complaints of dizziness.39 The court disagrees,
finding that none of the “misrepresentations” identified warrant remand.

           First, with respect to carpal tunnel syndrome, Saulnier contends that the ALJ

erroneously represented that Saulnier’s medical records contained “no evidence of [CTS]
prior to the date last insured (DLI),” when Saulnier in fact had an EMG test in 2006 or

2007 showing severe CTS.40 This, however, does not constitute reversible error. As

Saulnier himself concedes, the copies of this test result were not available and thus not

part of the record. And although Dr. Salerni’s notes show that he treated Saulnier for

CTS symptoms in August 2013,41 Dr. Salerni did not reference this visit in his physical

RFC assessment. Finally, during the relevant period, Saulnier never sought treatment for
his CTS, did not wear a splint or brace, did not seek physical therapy, and sought no

further diagnostic testing, such as an updated EMG. See Perez Torres v. Sec’y of Health

& Human Servs., 890 F.2d 1251, 1255 (1st Cir. 1989) (finding that an ALJ “was entitled
to discount the severity of pain complaints” and “ability to perform” where a claimant

sought no regular treatment for allegedly painful conditions). Thus, even if the ALJ

misread the record in stating absolutely that it held no medical evidence of CTS, this

error is harmless because the record evidence as a whole reasonably and adequately




39
     Saulnier Mot. to Reverse Mem. at 2-5, 13-15.
40
     Id. at 2.
41
  See Admin. R. at 965 (treatment note substantiating a positive test for signs of carpal tunnel
syndrome).



                                                    14
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 15 of 28




supports the ALJ’s conclusion that Saulnier’s CTS impairments were not severe, see id.,
and because the ALJ included CTS limitations in his RFC restrictions.42

          Saulnier’s arguments concerning the ALJ’s consideration are similarly flawed with

respect to his lumbar degenerative disc disease. Saulnier asserts that the ALJ erred in
finding that his “records do not reflect lumbar degenerative disc disease/spondylosis prior

to the date last insured” because his records, in fact, contain an x-ray showing severe

degenerative disc disease.43 But as Saulnier concedes, this x-ray was taken six months

after the date last insured. Additionally, Saulnier’s doctors took this x-ray because he

“aggravated his lumbar degenerative disc disease at L5-S1 after a fall a few weeks prior”

to the x-ray, but still after the date last insured.44 Even though Saulnier “complained of
back discomfort prior to” his date last insured, the medical records he cites do not

reference lumbar pain or degenerative disc disease of the lumbar spine, severe or

otherwise, during that timeframe.45 As such, the ALJ’s representations were reasonably
accurate with respect to the relevant time period.

          The same is true concerning the ALJ’s consideration, or purported lack thereof, of

Saulnier’s dizziness. Under Social Security regulations:
          No symptom or combination of symptoms can be the basis for a finding of
          disability, no matter how genuine the individual's complaints may appear to
          be, unless there are medical signs and laboratory findings demonstrating the


42
  See Admin. R. at 24 (“[T]he undersigned has included limitations in the residual functional
capacity assessment noted below for frequent handling and fingering in light of the reference of
[Saulnier’s] orthopedic doctor to the long-standing [CTS] condition . . . .”).
43
     Saulnier Mot. to Reverse Mem. at 3-4 (citing Admin. R. at 24-25).
44
     Admin. R. at 25 (citing Admin. R. at 801).
45
  Saulnier Mot. to Reverse Mem. at 3-4 (citing Admin. R. at 510, 530, 964); see Admin. R. at
510, 530, 964).



                                                    15
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 16 of 28



          existence of a medically determinable physical or mental impairment(s) that
          could reasonably be expected to produce the symptoms.

Social Security Ruling 96–7p, 1996 WL 374186 (July 2, 1996). As the Commissioner
notes, Saulnier has not pointed to medical evidence in the record establishing a medically

determinable impairment for his purported dizziness. Saulnier concedes that he “received

a variety of diagnoses, causes and non-causes.”46 Even Dr. Shilling’s testimony, on
which Saulnier relies, at best establishes that Saulnier’s “hypoxic-ischemic event” could

be a cause of Saulnier’s dizziness.47

          Despite the absence of a medically determinable impairment, the ALJ still
considered Saulnier’s testimony about his dizziness, as well as the supporting evidence,

in assessing the RFC. As summarized by the ALJ while assessing the combination of

Saulnier’s impairments: Saulnier’s “[t]reatment notes show some position
dizziness/vertigo reported, but records show only intermittent symptoms with most

treatment for it occurring after the date last insured, and was not considered related to his

cardiac condition after work up testing in March 2016.”48 Additionally, the ALJ observed

Dr. Shilling’ opinion that Saulnier’s “reported dizziness is unrelated to his cardiac

condition, as evidence in the objective records.”49 Saulnier’s argument that the ALJ

failed to consider his reported dizziness in combination with his other impairments is
uncompelling.


46
  Saulnier Mot. to Reverse Mem. at 14. For example, Dr. Suanyi opined in March 2015 that
“I’m not sure as to the cause and I’m not entirely convinced that it has a primary neurological
cause either.” Admin. R. at 556.
47
     Id. at 104-05 (responding “okay” to the leading questions of Saulnier’s counsel).
48
     Id. at 31.
49
     Admin. R. at 33 (citing Admin. R. at 104).



                                                      16
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 17 of 28



           B.    Dr. Salerni’s medical opinion
           Next, Saulnier argues that the ALJ erred by not giving controlling weight to the

opinion of his treating physician, Dr. Salerni. In Saulnier’s view, “Dr. Salerni’s opinion

on the issue of the severity of [his] impairment [was] well-supported by medically
acceptable clinical and laboratory diagnostic techniques.”50 As such, Saulnier contends

that the ALJ should have given Dr. Salerni’s opinion controlling weight instead of relying

on the opinion of Dr. Urbaniak, “a non-treating, non-examining medical witness who

testified by phone; an orthopedic surgeon who has apparently not practiced since 1985.”51

The court disagrees, finding that the ALJ provided sufficient “good reasons” for

discounting Dr. Salerni’s medical opinion.
           Social Security regulations require that an ALJ evaluate every medical opinion in

the record, regardless of its source. See 20 C.F.R. § 404.1527(c). In deciding the weight

to give most medical opinions, an ALJ must consider several factors, including the nature
of the medical source’s relationship with the claimant, the consistency of the opinion with

the other record evidence, and the medical source’s specialty. See id. Under this

framework, an ALJ must give the medical opinion of a treating source controlling weight

if it “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case

record.” Id. § 404.1527(c)(2). If the ALJ discounts a treating source’s medical opinion,
they must provide “good reasons” for the weight actually given, id., which “offer a

rationale that could be accepted by a reasonable mind,” Dimambro v. U.S. Soc. Sec.

Admin., No. 16-cv-486, 2018 WL 301090, at *10 (D.N.H. Jan. 5, 2018) (Barbadoro, J.);


50
     Saulnier Mot. to Reverse Mem. at 12.
51
     Id.



                                                   17
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 18 of 28




accord Breitmaier v. Berryhill, No. 17-CV-706, 2018 WL 6696044, at *4 (D.N.H. Dec.
20, 2018) (McCafferty, C.J.). In doing so, the ALJ “is not free to simply ignore medical

opinions supporting a claimant’s position, [but] she remains free to . . . accept each piece

of evidence completely, partially, or not at all.” DiMambro, 2018 WL 301090, at *4
(internal citations omitted).

           Here, the ALJ provided “good reasons” to depart from the treating physician rule

and accord Dr. Salerni’s opinion little weight. As part of Saulnier’s Social Security

proceedings, Saulnier submitted two letters from Dr. Salerni opining on Saulnier’s

impairments.52 The ALJ found that the first letter was “conclusory” and “vague,” as it

cited “little objective evidence” to support the opinion that Saulnier was not functional,
and did not “provide a function-by-function assessment of the claimant’s ability to

work.”53 For the second letter, the ALJ noted that it failed to “cite to evidence in the

record to support [Dr. Salerni’s] conclusions” regarding Saulnier’s functional limitations
“and appear[ed] to be based mostly upon [Saulnier’s] self-reported limitations.”54 These

suffice as good reasons for giving Dr. Salerni’s opinion little weight. See Haggblad v.

Astrue, 2011 WL 6056889, at *12 (D.N.H. Nov.17, 2011) (holding that an ALJ “may

reject a treating physician’s opinion if it is based ‘to a large extent’ on a claimant’s self-

reports that have been properly discounted as incredible”), aff’d, 2011 WL 6057750)

(Dec. 6, 2011); Remick v. Astrue, 2011 DNH 176, 2011 WL 5025315, at*10-11 (D.N.H.
Oct. 21, 2011) (concluding that an ALJ properly rejected a treating source’s opinion that



52
     See Admin. R. at 754, 797.
53
     Id. at 35.
54
     Id.



                                                  18
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 19 of 28




was not adequately explained and was inconsistent with other substantial evidence in the
record).

          Although Saulnier asserts that Dr. Salerni’s opinion was “well-supported by

medically acceptable clinical and laboratory diagnostic techniques,”55 he has not pointed
to any medical record or discussion (other than possibly citing Saulnier’s self-reports)

corroborating Dr. Salerni’s recommended limitations. In contrast, the ALJ, in her

decision, observed how Dr. Salerni’s opinion, which presumed severe functional

limitations in Saulnier’s lower extremities, was “inconsistent with the claimant’s

objective exams and testing, such as the MRI conducted January 2014 that looked ‘quite

good,’ with no abnormalities of any sort in the discs above or below the fusion . . . , as
well as normal neurological exams and normal musculoskeletal exams.”56 As such,

Saulnier has failed to show that the ALJ erred by discounting Dr. Salerni’s medical

opinion.

          C.      Weight given to Saulnier’s subjective pain and disability
          Saulnier next contends that the ALJ erred by improperly discounting subjective

evidence of his pain and disability provided through his and his wife’s testimony. The

ALJ found that while Saulnier’s “medically determinable impairments could reasonably

be expected to cause the alleged symptoms,” his statements “concerning the intensity,

persistence, and limiting effects of these symptoms [were] not entirely consistent with the
medical and other evidence of record.”57 This determination was not erroneous.



55
     See Saulnier Mot. to Reverse Mem. at 12.
56
     Admin. R. at 35.
57
     Id. at 30.



                                                 19
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 20 of 28




          “An ALJ determining whether an applicant has a residual functional capacity that
precludes a finding of disability must evaluate the intensity and persistence of an

individual’s symptoms such as pain and determine the extent to which an individual’s

symptoms limit his or her ability to perform work-related activities.” Coskery v.
Berryhill, 892 F.3d 1, 4 (1st Cir. 2018) (internal quotation marks omitted). “Because a

claimant’s symptoms can sometimes suggest a greater level of severity of impairment

than can be shown by the objective medical evidence alone,” social security regulations

and rulings require that ALJs examine the entire case record, including the objective

medical evidence, an individual’s statements about the intensity, persistence, and limiting

effects of symptoms, statements and other information provided by medical sources and
other persons, and any other relevant evidence in the individual’s case record. See 20

C.F.R. §§ 404.1529(c)(3) (setting forth the “Avery” factors), 416.929(c)(3) (same);

SSR16-3p.
          As discussed, the ALJ found that Saulnier’s testimony about the severity of his

symptoms and limitations—which Saulnier contends rendered him totally disabled—was

not consistent with medical treatment notes and records from the period just before and

following the relevant period (as identified in Step 1 of the ALJ’s analysis).58 These

records and notes include an MRI, which looked “quite good” and showed no

abnormalities resulting from his neck fusion surgery,59 and a follow up CT scan also
showing “excellent fusions.”60 The ALJ also observed that while Saulnier “reported

worsening of his neck pain following a fall from a ladder in September 2014, his records

58
     Admin. R. at 30.
59
     Id. at 30 (citing Admin. R. at 510).
60
     Id. (citing Admin. R. at 511, 513).



                                                  20
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 21 of 28




showe[ed] that his treatment notes following the accident showed no reported neck pain
or stiffness, was able to move his arms and hips without difficulty, and that he avoided

major injury.”61 The ALJ further observed that Saulnier’s neurological and extremity

exams were all normal.62
          The ALJ made similarly detailed findings regarding the objective medical

evidence on Saulnier’s cardiac symptoms, mental health impairments, and cognitive

orders. For example, with respect to Saulnier’s cardiac symptoms, the ALJ observed that

in cardiac notes from July 2014 and January 2015 (following up on a 2013 myocardial

infarction), Saulnier had stable symptoms, with no chest pain, dyspnea with exertion,

orthopnea, or side effects of medications.63 For Saulnier’s mental health, the ALJ found,
as just one of many examples, that Saulnier’s “mental status exams from the alleged onset

date through the date last insured were normal, with normal mood and affect, and normal

attention and concentration.”64 And as to cognitive impairment, although Saulnier’s
“objective testing show[ed] some slowing in the processing information in testing, his

verbal abilities were all good, as was his visual motor and visual perceptual abilities,” and

Saulnier was able perform some part-time property management work in 2015.65 See

Bica v. Astrue, No. 11–CV–86, 2011 WL 5593155, at *14 n.8 (D.N.H. Nov. 17, 2011)


61
     Id. (citing Admin. R. at 523).
62
     Id. at 31 (citing Admin. R. at 519, 524, & 561).
63
  Id. (citing Admin. R. at 518-19). Saulnier also denied “fatigue, lightheadedness, shortness of
breath, palpitations, and swelling of the hands and feet.” Id. at 519.
64
     Id. at 31 (citing Admin. R. at 520, 525).
65
  Id. at 31-32 (citing Admin. R. at 540). The Commissioner adds that in December 2015 (after
his date last insured), Saulnier told one of his doctors that he was working “7 days a week.”
Admin. R. at 599.



                                                        21
             Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 22 of 28




(DiClerico, J.) (“[P]art-time work that is not substantial gainful activity may be
considered to determine whether a claimant was able to do more work than she actually

did.”).

          Finally, the ALJ found Saulnier’s testimony on why he purportedly filed for
disability to be inconsistent with medical record evidence documenting the progression of

his impairments and his daily life activities. The ALJ found the fact that Saulnier “did

not file his application until December 2015, after his second heart attack,” and “two and-

one-half years” after his neck fusion surgery,” to be “significantly . . . inconsistent” with

his testimony that his neck pain was the main factor for filing for disability.66 In addition,

the ALJ observed that medical records from Saulnier’s doctor showed that Saulnier was
still able to do activities of daily living independently, such as pay bills and grocery shop,

after he fell from a ladder in September 2014, even though he and his wife testified that

he was unable to do so.67
          Saulnier attempts to rebut these findings by pointing to testimony in the record

supporting the severity of his subjective symptoms under the Avery factors, see 20 C.F.R.

§§ 404.1529(c)(3), which he contends the ALJ purportedly failed to evaluate. This

testimony includes that:

      • “He and his wife testified that he could not shop alone, do the laundry, put away

          the clothes, cook, turn off the grill, or even remember to let the dog back in the
          house.”68



66
     Id. at 32.
67
     Id. (citing Dr. Nichol’s records generally)
68
     Saulnier Mot. to Reverse Mem. at 18 (citing Admin. R. at 63-65, 203-215).



                                                    22
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 23 of 28




      • “If he went to the store with his family, he wandered, got confused and they had to
          find him.”69

      • “Due to his carpal tunnel he dropped things with such frequency that they

          switched to plastic cups with lids.”70
      • He has frequent panic attacks with heart palpitations; he must leave the situation

          for fear of doing something he’ll regret.”71

      • These attacks were so common when he actually was having a MI, they thought it

          was just another panic attack.”72

          But Saulnier does not explain how this testimony about his daily life activities and

subjective pain and impairments proves his argument that the RFC is not supported by
substantial evidence from the record as a whole. Bubar v. Astrue, No. 11-cv-107, 2011

WL 6937507, at *8 (D.N.H. Dec. 5, 2011) (“[T]he mere existence of evidence that

supports a claimant’s position, or even a quantum of evidence sufficient to support a
decision in a claimant’s favor, is not enough to show that an ALJ’s decision to deny a

claim was not supported by substantial evidence.”). In contrast, the ALJ devoted several

pages to her decision applying the Avery factors to the objective medical evidence

gathered from providers from before and after the relevant period. After considering

Saulnier’s “subjective complaints” about the alleged severity of his symptoms and


69
     Id. (citing Admin. R. at 204, 215, 216).
70
     Id. (citing Admin. R. at 68).
71
     Id. (citing Admin. R. at 69, 70, 211).
72
  Id. (citing Admin. R. at 482). In addition to arguing that the ALJ considered this testimony, the
Commissioner further contends that this and other testimony is inconsistent with what Saulnier
actually reported to his providers. See Comm’r Mot. to Affirm Mem. at 26-27 (citing Admin. R.
69, 482, 514-15, 528, 541, 571, 574, 576-581).



                                                   23
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 24 of 28




limitations, the ALJ ultimately found Saulnier’s testimony to be inconsistent with the
“totality of the objective evidence . . . as well as the medical records even after the date

last insured.”73 And despite this inconsistency, the ALJ still accepted that Saulnier had

severe impairments and limited his residual functional capacity to a reduced range of
light exertional work.

          Accordingly, the ALJ properly followed the framework for assessing a claimant’s

subjective reports under SSR 16-3p. The ALJ similarly did not err in discounting the

testimony of Ann Saulnier for similar reasons.74 See Martin v. Colvin, No. 15-CV-40128,

2016 WL 5376316, at *11–13 (D. Mass. Aug. 3, 2016) (finding a spouse’s testimony to

be not credible where it mirrored the claimant’s testimony and could not be “squared”
with the claimant’s medical history, “in which [nine] specialists returned normal and

unremarkable results on numerous occasions”).

          D.      Vocational expert
          Saulnier’s last argument on appeal focuses on the vocational expert’s answers to

the ALJ’s Step 5 hypotheticals. At Step 5, the ALJ assesses the claimant’s RFC in

combination with the “vocational factors of [the claimant’s] age, education, and work

experience,” 20 C.F.R. § 404.1560(c)(1), to determine whether he or she can “engage in

any . . . kind of substantial gainful work which exists in the national economy,” 42 U.S.C.

§§ 423(d)(2)(A), 1382(a)(3)(B). The ALJ typically seeks to satisfy this burden, as the
ALJ did here, by relying on the testimony of a vocational expert. See Arocho v. Sec’y of

Health & Human Servs., 670 F.2d 374, 375 (1st Cir. 1982).

73
  Admin R. at 32; see also id. at 30 (“The evidence of record reveals that the course of treatment
and objective medical findings are not consistent with the claimant’s alleged severity of
symptoms and limitations.”).
74
     See id. at 36.



                                                   24
         Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 25 of 28




       Saulnier contends that reliance on the vocational expert’s testimony constitutes
reversible error for three reasons. First, he argues that because his functional abilities are

more limited than the RFC, the ALJ cannot rely on the vocational expert’s answers

allegedly flawed hypotheticals. In essence, this argument amounts to a collateral attack
on the ALJ’s RFC determination—a determination that this court already found to be

permissible. See Pavlakos v. Comm’r of Soc. Sec., No. 17-CV-362, 2018 WL 3854790,

at *4 (D.N.H. Aug. 14, 2018) (rejecting the argument that the ALJ erred by relying on a

vocational expert’s answers to hypothetical questions not reflecting the claimant’s

subjective limitations as a collateral attack on an ALJ’s RFC determination).

Accordingly, the ALJ “did not err in presenting a question based on that RFC to the
vocational expert [or in] relying on the vocational expert’s resulting testimony.” Id.

       Second, Saulnier argues that the Medical-Vocational (Grid) Rule 201.14 dictated

that the ALJ find Saulnier to be disabled because Saulnier’s treating physician expert
opined that Saulnier should lift no more than 10 pounds—the weight limit for sedentary

work. But as discussed above, the ALJ properly assigned Saulnier an exertional capacity

for light work. Grid Rule 201.14 therefore does not apply and does not mandate a finding

of disabled. See Dax v. Colvin, No. 1:15-CV-21, 2015 WL 9473405, at *3 (D. Me.

Dec. 28, 2015) (“Section 201.14 applies only when the claimant’s assigned RFC includes

an exertional capacity for sedentary work. The exertional capacity assigned to the
plaintiff in this case is for light work.”).

       Finally, Saulnier contends that the ALJ’s reliance on the vocational expert’s

testimony requires remand because the three jobs identified by the expert could not “be
performed as described by the [ALJ’s] hypothetical.” At the hearing, the ALJ asked the

vocational expert if jobs existed in the national economy for a hypothetical worker with



                                                 25
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 26 of 28




the same age, education, and work experience as Saulnier, who was limited to light
exertional work, that is, the ability to stand and walk up to six hours a work day.75 The

expert testified that the hypothetical individual could perform the representative

occupations of sorter (40,000 jobs nationally), usher (30,000 jobs nationally), and cashier
(330,000 jobs nationally).76 The ALJ therefore concluded that Saulnier could perform

significant, gainful work existing in the national economy.77

          Saulnier does not dispute that the Dictionary of Occupational Titles (DOT) allows

all three of these jobs to be performed at the light exertional level. See DOT 222.687-014

(Sorter), 1991 WL 672131; DOT 344.677-014 (Usher), 1991 WL 672865; DOT 211.462-

010 (Cashier), 1991 WL 671840. Rather, he argues that the jobs of usher and cashier
cannot be performed under the ALJ’s hypothetical because, per the vocational expert’s

testimony on cross-examination, they can often require more than 6 hours of standing

during a shift. But even if Saulnier’s argument regarding usher and cashier jobs had
merit,78 Saulnier has not shown that the ALJ failed to meet her Step 5 burden as to the



75
     Admin R. at 136.
76
     Id. at 137-38.
77
     Id. at 37-38.
78
   In the face of Saulnier’s pointed cross-examination, the vocational expert conceded that these
jobs would not be able to be performed if the hypothetical worker could not stand the entire day.
The ALJ nevertheless determined that the expert’s testimony “was consistent with the
information contained in the Dictionary of Occupation Titles,” because the DOT undisputedly
lists usher and cashier as jobs that can be performed with light-work exertional restrictions. See
Admin. R. at 37; SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000) (acknowledging that an
ALJ may rely on the DOT for information about national work requirements); 20 C.F.R.
§ 404.1566(d)(1) (stating that ALJs may take administrative notice of reliable job information
from various publications, including the DOT); SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4,
2000) (acknowledging agency’s reliance on DOT for information about national work
requirements).



                                                    26
            Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 27 of 28




remaining job of sorter. Despite Saulnier’s arguments to the contrary, the ALJ found that
that there was “no evidence to support greater limitations in functioning” beyond the

RFC’s limitation to “frequent handling and fingering.”79 For these reasons, the ALJ did

not err in relying on the vocational expert’s testimony.

          Conclusion

          In sum, none of the findings or credibility determinations identified by Saulnier

constitute an error warranting reversal or remand of the ALJ’s disability decision. The

court therefore denies his motion to reverse80 and grants the Acting Commissioner’s

motion for an order affirming its disability insurance benefits decision.81 The clerk shall

enter judgment accordingly and close the case.


          SO ORDERED.



                                             _______________________
                                             Joseph N. Laplante
                                             United States District Judge

Dated: May 5, 2020

cc:       Elizabeth R. Jones, Esq.
          Paul K. Nitze, Esq.




79
     Id. at 24
80
     Doc. no. 7.
81
     Doc. no. 9.



                                                   27
Case 1:19-cv-00546-JL Document 10 Filed 05/05/20 Page 28 of 28




                                28
